Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-19-00695-CV

                    James W. VOLBERDING, as Receiver for Charles Locascio,
                             Manuel Zamora, Jr. and Amelia Zamora,
                                         Appellants

                                                 v.

                        Christopher John LOCASCIO, Matthew Locascio,
                       Remy Locascio, Sarah Locascio, and Charles Locascio,
                                           Appellees

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017-CI-03958
                           Honorable David A. Canales, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: March 18, 2020

VACATED AND REMANDED

           On February 23, 2020, appellant James W. Volberding filed “Receiver’s Agreed Motion

to Dismiss and to Vacate Judgment.” The agreed motion, which is signed by counsel for all of the

parties, states that the parties have settled the underlying dispute. The motion requests that the

trial court’s judgment be vacated and that a “final appellate judgment and mandate” be rendered.

The motion is granted. However, because the parties did not provide us with the specific judgment

to be rendered, we must remand the cause to the trial court for rendition of judgment. Accordingly,
                                                                                 04-19-00695-CV


the “Agreed Final Judgment” of the trial court signed on August 15, 2019 is set aside without

regard to the merits and the cause is remanded to the trial court for rendition of judgment in

accordance with the parties’ mediated settlement agreement. TEX. R. APP. P. 42.1(a)(2)(B).

                                                    PER CURIAM




                                              -2-